DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
  	Claims 21, 22, 26, 27, 29-35, 38, 39 and 41-49 are pending. 
	The instant application claims priority to U.S. application 14/879,573 filed 10/9/2015, now abandoned, which claims the benefit of U.S. Provisional Application No. 62/062,274, filed on October 10, 2014 and U.S. Provisional Application No. 62/218,934, filed on September 15, 2015. 
Applicants have demonstrated that the priority documents teach use of IDO-1 with one or more checkpoint inhibitors for treatment of cancer. However, a review of this data demonstrates that this effect is not commensurate with the instant claims which requires that the method treat a local and at least one distant tumor. An analysis of whether claims have sufficient support in the disclosure is the same as that for description.

Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisonal application to be afforded the priority date of the provisional appli-cation, “the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. § 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional applica-tion.”

In this case, the claims extend beyond the boundaries established by the prior disclosures. The prior disclosures teach that lung metastasis alone is treated by the method. Therefore, the priority date of the claims is U.S. application 14/879,573 filed 10/9/2015.

Response to Amendments
Applicant’s amendments are sufficient to overcome the objections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 26, 27, 29-35, 38, 39, 41-44 and 46-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al (US 20120309691; see entire document) in view of Kandimalla et al (US 20110311518; see entire document) and Bantia (US 20140377250; see entire document) or Eisenbach-Schwartz et al (US WO 2015136541 see entire document). 
Zhou et al teach methods of treating cancer in a patient which is a metastasized tumor with a local and distal tumor wherein the agent is introduced intratumorally. As shown in figure 1, this is a primary and distal tumor. 


    PNG
    media_image1.png
    418
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    486
    media_image2.png
    Greyscale

The method if Zhou is intratumorally administering the TLR9 to the tumor. 
[[0008]] Specifically, FIG. 1A shows intratumoral injection of CpG induces a "priming phase" of immune response.


Zhou et al teach that the TLR9 agonists are used to “prime” the tumor response (see e.g. ¶0008 and 0071). And the agonists are used in combination with immune checkpoints such as CTLA-4, 
[0038] Furthermore, as described below, PG-CpG nanoconstructs actively targeted to melanoma cells through both receptor-mediated uptake and tyrosinase-mediated CpG release have been developed and validated. As yet further described herein, antitumor immunity can be enhanced by combination of PG-CpG nanocontructs with positive and negative costimulatory molecules. For example, the antitumor effect of combinations of nano-CpG and either agonist antibodies for positive costimulatory molecules (such as OX40), or antagonist antibodies for negative costimulatory molecules (such as CTL1-4 and B7) are proposed. Methods are provided for determining the antitumor effect of combinations of nano-CpG and therapeutic antibodies which act on costimulatory pathways in conjunction with cytokine regimens.

[0009] Antitumor reagents have been developed that target immune-costimulatory pathways. Antagonist antibodies against CTLA4 have shown initial promise in treatment of human renal cell carcinoma. Agonist antibody to OX40 has shown a significant increase in survival in tumor-bearing mice. Such reagents may be rationally combined with TLR9 agonists in cancer therapy.

However, Zhou does not teach use of the recited TLR9 agonist (IMO-2125). And, Zhou does not explicitly state that the administration of TLR9 sensitizes the tumor microenvironment. However, this is an inherent property of the administration. 
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
        
So, the only thing missing is explicit discussion of SEQ ID NO:4 as the TLR9 agonist and use of an IDO inhibitor. Zhou et al teach that this is an immunostimulatory agent (see page 5). 
	To this end, the art teaches Bantia teaches combinatorial therapy that includes multiple checkpoint inhibitors, IDO inhibitors as well as inhibitors of i.e. TIM3, CTLA4, LAG3 (see e.g. ¶0034 and 0168). 
Similarly, Eisenbach-Schwartz et al teach combination therapy that includes antibodies that regulate checkpoints such as CTLA, PD-L1 and LAG-3 in combination with a TLR9 agonists and a small molecule inhibitors such as INCB024630 (see e.g. page 17). The combination is designed to take a multi approach to improve immunotherapy. 

    PNG
    media_image3.png
    398
    725
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    582
    814
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    73
    560
    media_image5.png
    Greyscale

Kandimalla et al teaches that known TLR9 agonists wherein X is a glycerol linker. These agonists are anti-cancer (see e.g. ¶0007). The agonist can be administered intratumorally (see e.g. ¶0074). 

    PNG
    media_image6.png
    47
    433
    media_image6.png
    Greyscale

	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the specific TLr9 agonist as taught by Kandimalla et al in the methods of Zhou et al which primes the patient with TLr9 agonists in order to treat metastatic tumors as well as the local tumor and furthermore to use an additional set of combinatorial therapies that include TLR9 agonists, checkpoint inhibitors and inhibitors of IDO1. Such a modification would have resulted in a method encompassed by the claimed invention. As noted above: 1) Zhou et al teach use of therapies to treat metastatic cancer wherein the treatment relies on priming by TLR9 and use of combinatorial therapies that includes checkpoint inhibitors, 2) Bantia and Eisenbach-Schwartz et al teach use of checkpoint inhibitors, IDO1 inhibitors and TLR9 agonists to treat cancer and 3) Kandimalla et al teach that TLR9 agonist meeting the claimed sequence is well known in the art. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined method would have expected the ability to successfully treat metastatic cancer by attacking multiple arms of the tumor response wherein TLR9 primes the tumor.
Zhou et al teach a number of cancers are treated that are sarcomas and carcinomas (see e.g. ¶0055). The direct injection into the tumor let to significantly reduced tumor growth.  This method is performed by addition of CpG oligonucleotides that act as the TLR9 agonists. This activates the CD8T cells wherein additional components are used that direct the tumoricity activity of the CD8 T cells (see e.g. ¶0009). 
Bantia teaches the cancers include melanoma (see e.g. ¶0091). The checkpoint inhibitors include i.e. ipilimumab or monoclonal antibodies (see e.g. ¶0034). 
Eisenbach-Schwartz et al teach modes of administration including parenteral or oral (see e.g. page 28). The patient was unresponsive prior to combinatorial treatment (see e.g. ¶0101). 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20120309691; see entire document) in view of Kandimalla et al (US 20110311518; see entire document) and Bantia (US 20140377250; see entire document) or Eisenbach-Schwartz et al (US WO 2015136541 see entire document) as applied to claims 21, 22, 26, 27, 29-35, 38, 39, 41-44 and 46-49  above, and further in view of Damiano et al (PNAS, 2007, pages 12468-12473; see entire document). 
Damiano et al teach that use of TLR9 agonists function to overcome resistant cancer. Hence, such patients would have been targets of the combination therapy. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the patients of Damiano et al in the methods of Zhou et al in view of Kandimalla, Bantia and Eisenbach-Shwartz as the patients most likely to benefit are taught by Damiano and the means to do so directs on to the combined methods of Zhou et al in view of Kandimalla, Bantia and Eisenbach-Shwartz. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the combined method would have expected the ability to successfully treat resistant cancer by attacking multiple arms of the tumor response wherein TLR9 mediates such response.

Response to Arguments
Applicant argue that none of the references alone or in combination teach at least the elements of claim 21. However, Zhou teaches intratumoral administration of a TLR9 agonist into a local tumor of a patient suffering from metastasized cancer wherein the action is to sensitize (prime) the tumor microenvironment for combination therapy with checkpoint inhibitors. Bantia teaches that these combination therapies can include IDO-1 as well as checkpoint inhibitors wherein Eisenbach-Schwartz reiterates the use of IDO-1 as well as checkpoint inhibitors with TLR9. More specific arguments are addressed below. 
Applicants argue that prior to 9/15/2015, there are no disclosure of IDO inhibitors as Francois is not prior to 9/15/2015. Accordingly, new art has been presented. 
Applicants argue that Eisenbach is silent to treating cancer much less local and distant tumors. As well, applicants argue that there must be an articulated reason for the combination. However, the method of Eisenbach-Schwartz is to reduce the regulatory T cells for efficacious treatment of a disease or condition. This is also the goal of Zhou et al (see e.g. ¶0055 and Example III). Bantia extends this to cancer with the same components and overlapping the methods of Zhou et al. 
Applicants argue that “in contrast” the disclosure combines TLR9 with IDO1 inhibitors and one or more additional immune checkpoint inhibitors. As a point of clarification the IDO1 inhibitor in the specification is actually one of the one or more checkpoint inhibitors. 

 In some embodiments, the immunomer is a compound selected from Table II. In some embodiments, the immune checkpoint inhibitor is an inhibitor of Programmed Death-Ligand 1 (PD-L1, also known as B7-H1, CD274), Programmed Death 1 (PD-1), CTLA-4, PD-L2 (B7-DC, CD273), LAG3, TIM3, 2B4, A2aR, B7H1, B7H3, B7H4, BTLA, CD2, CD27, CD28, CD30, CD40, CD70, CD80, CD86, CD137, CD160, CD226, CD276, DR3, GAL9, GITR, HAVCR2, HVEM, IDO1, IDO2, ICOS (inducible T cell costimulator), KIR, LAIR1, LIGHT, MARCO (macrophage receptor with collageneous structure), PS (phosphatidylserine), OX-40, SLAM, TIGHT, VISTA, VTCN1, or any combinations thereof. In some embodiments, the immune checkpoint inhibitor is an inhibitor of IDO1, CTLA4, PD-1, LAG3, PD-L1, TIM3, or combinations thereof. In some embodiments, the immune checkpoint inhibitor is an inhibitor of PD-L1. In some embodiments, the immune checkpoint inhibitor is an inhibitor of PD-1. In some embodiments, the immune checkpoint inhibitor is an inhibitor of CTLA-4. In some embodiments, the immune checkpoint inhibitor is an inhibitor of LAG3. In some embodiments, the immune checkpoint inhibitor is an inhibitor of TIM3. In some embodiments, the immune checkpoint inhibitor is an inhibitor of IDO1.
Some of the experimental evidence in the disclosure is of TLR9 and IDO1 inhibitor i.e. figure 15 as well as newly added figures. 
[0028] FIG. 15A and FIG. 15B demonstrate that anti IDO1 treatment and intratumoral administered TLR9 agonist leads to regression of systemic lung metastasis.

This is not commensurate with applicant’s arguments which are directed to TLR9, IDO1 and one or more checkpoint inhibitors not including IDO-1.  
Unexpected Results Commensurate in Scope With Claimed Invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." "See also In re Peterson, 315 F.3d 1325, 1329- 31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731,741,218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Furthermore, the art teaches use of TLR9 in combination with at least one checkpoint inhibitor including IDO-1 and therefore, When considering obviousness of a combination of known elements, the operative
question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. at, 82 USPQ2d at 1396. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
See In re Keller, 642 F.2d 413,208 USPQ 871 (CCFA 1981).
If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ,82 USPQ2d at 1396.

  
	 
	



	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633